IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 698
                                          :
APPOINTMENT TO JUDICIAL                   : SUPREME COURT RULES DOCKET
                                          :
CONDUCT BOARD                             :
                                          :
                                          :




                                        ORDER


PER CURIAM


         AND NOW, this 20th day of June, 2016, Wilmarie Gonzalez,* Dauphin County, is

hereby appointed as a member of the Judicial Conduct Board for a term of four years.




*Non-lawyer elector